Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     EXAMINER’S COMMENT
US 10,526,495 teaches a self-healing polyurethane elastomer at col. 5, lines 4-19 and its use such as cable ties and conduit fittings in abstract.  Although US 10,526,495 teaches an alternative micro-encapsulated self-healing material at col. 5, lines 46-59, the self-healing material is taught as epoxy resin therein.  The examiner does not see any motivation to obtain micro-encapsulated self-healing material comprising polyurethane elastomer useful for the instant valve assembly of a medical instrument.
US 2015/0111987 A1 submitted by applicant teaches microcapsules comprising a self-healing material such as polydimethylsiloxane for metal substrates, but it also comprises a corrosion inhibitor. The examiner does not see any motivation to utilize the microcapsules useful for metal substrates taught by US 2015/0111987 A1 for the instant valve assembly of a medical instrument. 
An article by Lai et al (Thermodynamically stable whilst kinetically labile coordination bonds leas to a strong and tough self-healing polymer) submitted by applicant teaches Zn(Hbimcp)a-PDMA as a self-healing material useful as energy absorbing materials for car crash protection, sportswear, shockproof pad and armored clothing , but the examiner does not see any motivation to obtain microencapsulated Zn(Hbimcp)a-PDMA useful for the instant valve assembly of a medical instrument.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Nov. 12, 2021                                                     /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762